      Case:21-40001-EJC Doc#:11 Filed:01/04/21 Entered:01/04/21 17:10:49                                                            Page:1 of 3
Information to identify the case:
Debtor
                   Genesis Vascular of Pooler, LLC                                             EIN 47−2676935
                   Name


United States Bankruptcy Court Southern District of Georgia
                                                                                               Date case filed for chapter 11 1/4/21
Case number: 21−40001−EJC


Official Form 309F1 (For Corporations or Partnerships)

Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.



  1. Debtor's full name                       Genesis Vascular of Pooler, LLC


  2. All other names used in the dba Genesis Vascular of Pooler, dba Genesis Pooler
     last 8 years

                                              1000 Towne Center Blvd.
  3. Address                                  Building 400
                                              Pooler, GA 31322

                                              Jon A. Levis                                              Contact phone 478−237−7029
  4. Debtor's attorney                        Merrill & Stone, LLC
      Name and address                        P O Box 129                                               Email: bkymail@merrillstonehamilton.com
                                              Swainsboro, GA 30401

  5. Bankruptcy clerk's office                                                                            Hours open:
      Documents in this case may be filed                                                                 Mon−Fri 8:30AM−5:00PM
      at this address.                        125 Bull St, Rm 213
      You may inspect all records filed in    P.O. Box 8347                                               Contact phone 912−650−4100
      this case at this office or online at   Savannah, GA 31412
      https://pacer.uscourts.gov.
                                                                                                          Date: 1/4/21

  6. Meeting of creditors                      February 4, 2021 at 10:00 AM                                   Call in number:
      The debtor's representative must                                                                        1−866−718−1381
      attend the meeting to be questioned
      under oath.                              BY TELEPHONE
                                               Please call the teleconfence line at your exact    Passcode: 8529945#
      Creditors may attend, but are not
      required to do so.                       scheduled date and time; do not call in advance of
                                               your scheduled time.
                                               The meeting may be continued or adjourned to a
                                               later date. If so, the date will be on the court
                                               docket.
      Case:21-40001-EJC Doc#:11 Filed:01/04/21 Entered:01/04/21 17:10:49                                                              Page:2 of 3
Debtor Genesis Vascular of Pooler, LLC                                                                                    Case number 21−40001−EJC


  7. Proof of claim deadline                  Deadline for filing proof of claim: 5/5/21 For a governmental unit: 7/6/21

                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                              at www.uscourts.gov or any bankruptcy clerk's office.

                                              Your claim will be allowed in the amount scheduled unless:

                                                      • your claim is designated as disputed, contingent, or unliquidated;
                                                      • you file a proof of claim in a different amount; or
                                                      • you receive another notice.
                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.

                                              You may review the schedules at the bankruptcy clerk's office or online at https://pacer.uscourts.gov.

                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                              explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                              rights, including the right to a jury trial.


  8. Exception to discharge                   If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
     deadline                                 proceeding by filing a complaint by the deadline stated below.
      The bankruptcy clerk's office must
      receive a complaint and any required
      filing fee by the following deadline.   Deadline for filing the complaint: 4/5/21


                                              If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                              trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                              business.


                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                      debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                              paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F1(For Corporations or Partnerships)                     Notice of Chapter 11 Bankruptcy Case                                          page 2
     Case:21-40001-EJC Doc#:11 Filed:01/04/21 Entered:01/04/21 17:10:49                                   Page:3 of 3
Debtor: Genesis Vascular of Pooler, LLC                                                             Case Number: 21−40001−EJC

                          ADDITIONAL COURT SPECIFIC INFORMATION.


ID Required at At least seven days prior to the meeting, the debtor must provide the U.S. Trustee
Meeting of     with a photocopy of (1) the most recently filed federal income tax return or a
Creditors      transcript thereof; (2) government−issued photo ID; and (3) evidence of Social
               Security Number. Contact the U.S. Trustee to obtain instructions for submitting
               these materials.
Filing a Proof Creditors are now able to file Proof of Claim forms for all chapters
of Claim       electronically. A CM/ECF login/password is not required. Visit the Court's
               website, www.gasb.uscourts.gov to find the ELECTRONIC CLAIMS link and
               filing instructions.



Filing of             The Disclosure Statement shall be filed with the plan and in addition to the information required
Disclosure            by the Bankruptcy Code, contain an attachment marked "Exhibit A" which shall show the
                      following:
Statement
                      1) Name and Address of each secured creditor and a description of property in which such
                      creditor claims interest.

                      2) Valuation of such property based upon current appraisal or such other information, including
                      proposed disposition and use of such property, as will permit the Court to make a determination
                      of the secured status and valuation of assets pursuant to § 506 of the Bankruptcy Court.

                      Note: Exhibit A is available in a fillable format on the court's website at
                      https://www.gasb.uscourts.gov/sites/gasb/files/ExhibitA052418.docx


Multi−Court           An automated response for further information on this case is available 24 hours
Voice Case            daily by calling the Multi−Court Voice Case Information System (McVCIS) toll
Information           free number 1−866−222−8029, selecting your language, and pressing 42, and
System                then 1, to access the United States Bankruptcy Court for the Southern District of
(McVCIS)              Georgia. Please have the case number, social security number, or debtor name
                      available when calling. In addition, you may also contact the Clerk's Office
                      directly. Please note that McVCIS is NOT the official court record. The official
                      court record continues to be maintained only by the Clerk's Office.

Other
information

                                                                                        For The Court:
                                                                                 Lucinda Rauback, Clerk
                                                                                 United States Bankruptcy Court
                                                                                 125 Bull St, Rm 213
                                                                                 P.O. Box 8347
                                                                                 Savannah, GA 31412

Dated: 1/4/21
                                                                                                                      Page 3
